Citation Nr: 1630162	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  12-03 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for hepatitis C.

2.  Entitlement to a compensable disability rating for residuals of throat cyst removal surgery.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1978 to October 1981.  This case comes before the Board of Veterans' Appeals (Board) on appeal of January 2005 and November 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) located in St. Paul, Minnesota, and Fargo, North Dakota, respectively.

In an August 2006 decision, the Board found the Veteran had not submitted new and material evidence to reopen his claim for service connection for hepatitis C.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court), and in March 2009, the Court granted a joint motion of the parties to remand the claim to afford the Veteran a VA examination.  In a January 2011 decision, the RO reopened the claim, granted service connection, and assigned a noncompensable rating.  In a November 2011 decision, the RO increased the rating from noncompensable to 10 percent.  However, the Veteran has not indicated he is satisfied with the rating assigned, and thus, the issue remains on appeal.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Board finds that additional development is required before the Veteran's claims are decided.

The Board notes that where the evidence indicates that a disability has worsened since a Veteran's last VA examination, a new examination is required.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).  In addition, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In this case, the Veteran was last afforded VA examinations addressing his hepatitis C and residuals of throat cyst removal surgery in February 2010 and June 2010, respectively.  In a June 2016 statement, the Veteran's representative indicated that the severity of the service-connected conditions was not accurately reflected by the February 2010 and June 2010 examination reports.  Based on the indication of a worsening of symptoms, and the passage of more than 6 years since the Veteran's last VA examinations, the Board finds that a remand for new examinations is warranted.

The Board also notes that the Veteran was service connected for residuals of throat cyst removal surgery on the basis of having undergone an excision of a thyroglossal duct cyst during service.  In a June 2001 statement, the Veteran indicated that the surgery caused difficulty with speaking.  He also indicated that he used to scuba dive, but had to quit when it started to result in pain in his throat.  In addition, in a June 2010 statement, the Veteran's friend stated he had known the Veteran since 1976, and that when the Veteran returned to town after service he had a problem drinking fluids and would always start choking and gagging, leading to the nickname "wrong tube Pete."  The Veteran was afforded a VA examination in June 2010.  However, the examination addressed only the neck scars which resulted from the Veteran's in-service surgery.  It did not address the Veteran's claimed experience of the additional symptoms described above.  As such, on remand, the Veteran's contentions of pain, difficulty speaking, and difficulty swallowing resulting from his in-service surgery must be addressed.

The Board also notes that the Veteran previously lived in North Dakota.  However, the record shows that as of November 2015, the Veteran was homeless in the St. Paul, Minnesota, area.  As such, prior to scheduling the Veteran for VA examinations, an attempt should be made to determine the Veteran's whereabouts, and thus the appropriate RO to readjudicate his claims.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should determine whether the Veteran continues to be homeless in the St. Paul, Minnesota area.  If so, transfer the claims file to the St. Paul RO for development and readjudication of the Veteran's claims.  Additionally, upon contacting the Veteran, ensure that his current address is up to date in the VA system. 

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Then, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, to determine the current severity of his service-connected hepatitis C.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Then, the RO or the AMC should afford the Veteran a VA examination by a physician with sufficient expertise, to determine the current severity of his service-connected residuals of throat cyst removal surgery.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.

The examiner should specifically address whether the residuals from the Veteran's in-service throat cyst removal surgery include symptoms other than scarring, to include pain, difficulty speaking, and difficulty swallowing.  In this regard, the examiner must consider and discuss the lay statements of record to the effect that the Veteran has had difficulty speaking, experienced pain, and choked and gagged when swallowing liquids after returning from service.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6.  The RO or the AMC should also undertake any other development it determines to be warranted.

7.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).






This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



